Citation Nr: 1455946	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits, including Dependency and Indemnity Compensation (DIC) and death pension.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  He died in October 2008.  The appellant in this matter seeks recognition as the Veteran's surviving spouse for the purpose of obtaining VA benefits, including DIC and death pension benefits.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Office in Milwaukee, Wisconsin.  


FINDING OF FACT

At the time of the Veteran's death, the Veteran and the appellant were divorced.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for 
VA benefits purposes have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205, 2.206 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  Because the application of the law to the facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  However, the Board notes that an April 2011 letter provided appropriate notice to the appellant regarding how to substantiate her claim.  


II.  Surviving Spouse Status

The appellant seeks recognition as the Veteran's surviving spouse for the purpose of obtaining VA benefits, including DIC and death pension benefits.  

Governing law provides that dependency and indemnity compensation may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 103, 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2014).  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2014); 38 C.F.R. § 3.50 (2014).  

To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) (2014) or 38 C.F.R. § 3.52 (2014).  See 38 C.F.R. § 3.50(b).  38 C.F.R. §3.1(j) provides that marriage "means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 103(c).  

The evidence of record reflects that the appellant first filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits for a Surviving Spouse or Child, in March 2011 with the Regional Office (RO) in Indianapolis, Indiana.  In her initial submission, she indicated her status as "surviving spouse"; however, she did not indicate how her marriage to the Veteran ended (e.g. by death or divorce).  She also reported that she did not live continuously with the Veteran from the date of marriage to the date of his death, but did not provide any further information regarding a separation.  

A March 2011 Report of General Information documents the appellant's follow up regarding her application.  In April 2011, the Pension Management Center in Milwaukee, Wisconsin, sent the appellant a letter indicating that her claim had not been received, and requesting that she submit a completed VA Form 21-534.  

Later that same month, the appellant submitted another application for DIC and death pension benefits.  This form also indicated her status as "surviving spouse" and reported that she lived continuously with the Veteran from the date of marriage to the date of his death.  Significantly, however, the form also indicated that her marriage to the Veteran ended by divorce on June [redacted], 1998 in Indianapolis, Indiana.  

Although the actual divorce decree is not of record, VA accepts the oral, written, or faxed statement of a claimant as proof of termination of marriage provided the statement contains the date of termination (month and year), and location of the event (city and/or county and state).  See VA Adjudication Procedural Manual (M21-1MR), Part III, Subpart iii, Chap. 5, Sec. B, Para. 8.a.  

Moreover, the existence of a divorce between the appellant and the Veteran is corroborated by additional evidence of record.  In a previous May 2004 claim for benefits, the Veteran indicated that he was divorced.  A June 2011 lay statement by an apparent relative reports that the Veteran and appellant were married for twenty-four years before they divorced, and that the appellant moved back in with the Veteran and provided care for him in the five years following his throat cancer surgery in 2003 until his death in October 2008.  The Veteran's death certificate indicates that his marital status at the time of death was unknown but also documents that there was no surviving spouse, based upon information provided by his daughter.  In her February 2012 notice of disagreement (NOD), the appellant reported that she and the Veteran were divorced, although she stated it was not her fault and reported that she and the children would often go stay with a friend out of fear of the Veteran, who she alleged suffered from post-traumatic stress disorder (PTSD).  Most recently, in a June 2012 statement, the appellant again asserted that, despite her divorce from the Veteran, that she should be recognized as his widow.  She again reported how she would take the children to stay with a friend when the Veteran was emotional and stressed out, and stated she filed for divorce after recovering from a stroke caused by the stress of her marriage to the Veteran.  She also reported that the Veteran asked her to move back in with him to provide care after he was diagnosed with throat cancer, which she did until his death.  

Taking this evidence as a whole, the Board finds that the Veteran and the appellant were not legally married at the time of his death in October 2008.  Accordingly, she cannot be recognized as his surviving spouse for VA purposes.  While the Board has sympathetically considered the appellant's contentions and testimony, applicable laws and regulations require that the parties be lawfully married at the time of the Veteran's death for the appellant to meet the basic eligibility criteria for death benefits as a surviving spouse.  38 C.F.R. § 3.50.  

Thus, the appellant's status as a former spouse, as opposed to a surviving spouse, forecloses eligibility for VA death benefits.  Moreover, to the extent that it could be argued that the appellant and the Veteran were in a common-law relationship during the five years that she provided care to him following his diagnosis of throat cancer and until his death, the Board notes that the state of Indiana, where the appellant and Veteran resided both at the time of their marriage in December 1973 and at the time of the Veteran's death in October 2008, has abolished common law marriage since January 1958.  See Indiana Code § 31-11-8-5.  Additionally, there is no indication that the appellant acted as anything more than a caregiver who provided support and care to the Veteran during his illness and in the five years prior to his death; moreover, there is no evidence that the appellant and Veteran ever remarried.  

In summary, the Board finds that at the time of the Veteran's death, he and the appellant were divorced.  As she and the Veteran were not married at the time of his death, she is precluded from recognition as his surviving spouse, and the claim must be denied.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits, including DIC and death pension, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


